                                                                            U.S.Dr.
                           UNITED STATES DISTRICT COURT
                                                                                           D!V.
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION                           all9v!^P3n JiMII: 16

 UNITED STATES OF AMERICA,
                                                                        ■




                   Plaintiff,

                      V.                                  CASE NO: 4:14.CR-26M

 MAGREGOR WARNER


                   Defendant,

 THE MAGNATE GROUP,INC.,

                   Garnishee.




                           FINAL ORDER OF GARNISHMENT


      This matter is before the Court for entry of a Final Order of Garnishment,

pui'suant to 18 U.S.C.§ 3613 and 28 U.S.C. § 3205(c)(7) of the Federal Debt Collection

Pi'ocedures Act, against the substantial nonexempt property belonging to or due to

the Defendant.

      Plaintiff, the United States of America, filed an Application for Writ of

Garnishment seeking substantial nonexempt property belonging to or due to the

Defendant and held by the Garnishee. A Writ of Garnishment and the accompanying

documents was sei*ved on the Garnishee. The Garnishee filed its Answer, indicating

the disposable eai'nings in its possession, custody, or control due to the Defendant.

      The Defendant was served with the Writ of Garnishment and appropriate

instructions, but did not file a written objection, request a hearing, or file any other
